DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 of US Application No. 16/74,334, filed on 13 January 2020, are currently pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa (US 2013/0197719 A1).

Regarding claims 1 and 15, Nagasawa discloses a vehicle system and control method and teaches:
one or more processors configured to be disposed onboard a vehicle and to: 
receive, when in an active state of the vehicle in which the system receives instructions from an off-board source, enforcement targets from the off-board source, the enforcement targets associated with corresponding portions of a route to be traversed by the vehicle, the enforcement targets having corresponding associated enforcement activities to be performed based on a location of the vehicle relative to the corresponding portions of the route (at S2, an instruction is received from controller 4 – see at least Fig. 2 and ¶ [0029]; ground controller 4 is off-board vehicle 2 – see at least Fig. 1 and ¶ [0023]; velocity control points are provided along a travel path – see at least ¶ [0025]; an instruction to be performed by vehicle 2 includes a target velocity to be achieved for the velocity control point– see at least ¶ [0026]); 
store at least some of the received enforcement targets onboard the vehicle as preserved targets having corresponding preserved enforcement activities, responsive to a transition from the active state to a degraded state of the vehicle in which the enforcement targets are no longer received (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]; i.e. the instruction is still preserved in the vehicle controller even after communication with controller 4 has failed); and
perform the preserved enforcement activities associated with the preserved targets (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]).

Regarding claims 2 and 16, Nagasawa further teaches:
wherein the preserved targets comprise at least one enforcement target for which corresponding enforcement activities have not yet been implemented at the time of the transition to the degraded state (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]).

Regarding claims 3 and 17, Nagasawa further teaches:
wherein the preserved targets comprise at least one enforcement target for which corresponding enforcement activities have not yet been completed at the time of the transition to the degraded state (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]).

Regarding claims 5 and 19, Nagasawa further teaches:
wherein performing the preserved enforcement activities comprises autonomously operating the vehicle (vehicle 2 travels along a travel path in accordance with the instruction from ground controller 4 – see at least ¶ [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-14, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa in view of Kim et al. (US 2018/0196426 A1, “Kim”).


wherein performing the preserved enforcement activities comprises providing a prompt to an operator of the vehicle onboard the vehicle (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

In summary, Nagasawa discloses a vehicle, e.g., a rail-guided vehicle, that can store an instruction received from a remote source in an onboard processor of the vehicle. If communication between the vehicle and the remote source is lost, the vehicle may still executed the instruction stored in the onboard processor. Kim discloses a rail-guided vehicle, i.e., a train. If communication between a vehicle system and remote-control system is lost, an onboard vehicle control system is activated. When the onboard vehicle control system is activated, an onboard vehicle operator and an offboard vehicle operator and may both be notified of the transfer of control via a manipulation of a display or other output device. 

Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claims 6 and 20, Nagasawa fails to teach but Kim discloses transfer of a vehicle control system and teaches:
wherein the one or more processors are configured to provide a prompt to an operator of the vehicle responsive to the transition from the active state to the degraded state (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

It would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claims 7 and 21, Nagasawa fails to teach but Kim discloses transfer of a vehicle control system and teaches:
wherein the one or more processors are configured to provide a prompt to the off-board source of the vehicle responsive to the transition from the active state to the degraded state (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 



Regarding claim 8, Nagasawa discloses a vehicle system and control method and teaches:
one or more processors configured to be disposed onboard a vehicle and to: 
receive, when in an active state of the vehicle in which the system receives instructions from an off-board source, enforcement targets from the off-board source, the enforcement targets associated with corresponding portions of a route to be traversed by the vehicle, the enforcement targets having corresponding associated enforcement activities to be performed based on a location of the vehicle relative to the corresponding portions of the route (at S2, an instruction is received from controller 4 – see at least Fig. 2 and ¶ [0029]; ground controller 4 is off-board vehicle 2 – see at least Fig. 1 and ¶ [0023]; velocity control points are provided along a travel path – see at least ¶ [0025]; an instruction to be performed by vehicle 2 includes a target velocity to be achieved for the velocity control point– see at least ¶ [0026]); 
store at least some of the received enforcement targets onboard the vehicle as preserved targets having corresponding preserved enforcement activities, responsive to a transition from the active state to a degraded state of the vehicle in which the enforcement targets are no longer received (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]; i.e. the instruction is still preserved in the vehicle controller even after communication with controller 4 has failed); and
[ ].

Nagasawa fails to teach but Kim discloses transfer of a vehicle control system and teaches:
wherein the one or more processors are configured to provide a prompt to the off-board source responsive to the transition from the active state to the degraded state (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

In summary, Nagasawa discloses a vehicle, e.g., a rail-guided vehicle, that can store an instruction received from a remote source in an onboard processor of the vehicle. If communication between the vehicle and the remote source is lost, the vehicle may still executed the instruction stored in the onboard processor. Kim discloses a rail-guided vehicle, i.e., a train. If communication between a vehicle system and remote-control system is lost, an onboard vehicle control system is activated. When the onboard vehicle control system is activated, an onboard vehicle operator and an offboard vehicle operator and may both be notified of the transfer of control via a manipulation of a display or other output device. 

Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claim 9, Nagasawa further teaches:
wherein the one or more processors are configured to perform the preserved enforcement activities associated with the preserved targets (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]). 

Regarding claim 10, Nagasawa further teaches:
wherein the preserved targets comprise at least one enforcement target for which corresponding enforcement activities have not yet been implemented at the time of the transition to the degraded state (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]). 

Regarding claim 11, Nagasawa further teaches:
wherein the preserved targets comprise at least one enforcement target for which corresponding enforcement activities have not yet been completed at the time of the transition to the degraded state (if reception has failed at S3, the vehicle may still travel in accordance with the instruction at S5 – see at least Fig. 2 and ¶ [0029]). 

Regarding claim 12, Kim further teaches:
wherein performing the preserved enforcement activities comprises providing a prompt to an operator of the vehicle onboard the vehicle (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

It would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as further taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Regarding claim 13, Nagasawa further teaches:
wherein performing the preserved enforcement activities comprises autonomously controlling the propulsion system of the vehicle (vehicle 2 travels along a travel path in accordance with the instruction from ground controller 4 – see at least ¶ [0023]).

Regarding claim 14, Kim further teaches:
wherein the one or more processors are configured to provide a prompt to an operator of the vehicle responsive to the transition from the active state to the degraded state (if control of the vehicle needs to transfer from the remote-control system 112 to OVCS 114 at 406 based on a condition, such as a communication loss with the remote-control system, one or more of the onboard operator or remote-control operator are notified of the transfer of control – see at least Fig. 4 and ¶ [0046], [0047] and [0054]; notification may be via display 304 or output device 308 changing to a different color, changing to a different display format, sounding a bell, communicating a vocal command, communicating a sound, or the like – see at least ¶ [0054]). 

It would have been obvious to a person of ordinary skill in the art to have modified the vehicle system of Nagasawa to provide a prompt to an operator, as further taught by Kim, to notify the operator of transfer of control of the vehicle (Kim at ¶ [0054]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suvitie (US 2020/0257559 A1).


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666